Citation Nr: 0100209	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-45 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right infratentorial meningioma.

2.  Entitlement to service connection for residuals of a 
throat injury.

3.  Entitlement to an effective date earlier than December 6, 
1995, for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for disability due to surgical excision of the 
meningioma at a Department of Veterans Affairs medical 
center.

4.  Entitlement to a rating higher than 30 percent for right-
sided dysequilibrium, manifested by impaired gait and loss of 
balance, as a residual of the surgical excision of the 
meningioma at a Department of Veterans Affairs medical 
center.

5.  Entitlement to a rating higher than 10 percent for right 
cranial nerve VII palsy with tarsorrhaphy, as a residual of 
the surgical excision of the meningioma at a Department of 
Veterans Affairs medical center.

6.  Entitlement to a rating higher than 0 percent for right 
cranial nerve V palsy, as a residual of the surgical excision 
of the meningioma at a Department of Veterans Affairs medical 
center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1956 to May 1959.

In September 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claims for service connection for residuals of a 
right infratentorial meningioma (brain tumor) and throat 
injury-both of which he alleged that he sustained while on 
active duty in the military.  He appealed the RO's decision 
to the Board of Veterans' Appeals (Board).  And as support 
for his claims, he testified at hearings at the RO in January 
1995 and December 1996.  The signing judge of this decision 
conducted the latter hearing.

More recently, in December 1998, the RO granted the veteran's 
claim for compensation benefits-pursuant to 38 U.S.C.A. 
§ 1151-for disability due to surgical excision of the 
meningioma at the VA Medical Center (VAMC) in Decatur.  The 
RO assigned a 30 percent rating for right-sided 
dysequilibrium manifested by impaired gait and loss of 
balance, a 10 percent rating for right cranial nerve VII 
palsy with tarsorrhaphy, and a 0 percent rating for right 
cranial nerve V palsy, for a combined rating of 40 percent.  
All of the ratings were affective from December 6, 1995.  The 
veteran appealed to the Board for higher ratings and an 
earlier effective date.

The Board will adjudicate and issue a decision concerning the 
claims for service connection for residuals of the brain 
tumor and throat injury, and for an earlier effective date 
for the compensation benefits pursuant to 38 U.S.C.A. § 1151.  
Whereas the Board will remand the remaining claims for higher 
ratings for the disabilities that are a residual of the 
surgery at the VAMC to excise the brain tumor.

The Board further notes that, in March 2000, the RO denied an 
additional claim for a total disability rating based on 
individual unemployability (TDIU).  The RO notified the 
veteran of the decision later that month, and in June 2000 
the RO sent a letter to his Congressman, who had inquired on 
his behalf, confirming that his claim for a TDIU is currently 
"in an appeal status."  The veteran also gave testimony 
concerning this claim during his most recent hearing at the 
RO in November 2000.  The signing judge of this decision 
conducted that hearing, too.   However, despite the hearing 
testimony and the other evidence of record concerning this 
claim, this issue is not yet before the Board.  See 38 C.F.R. 
§ 20.200 (2000).


FINDINGS OF FACT

1.  On August 30, 1993, the veteran filed a claim for VA 
compensation benefits, alleging that he had chronic residual 
disability from injuries to his head and throat during 
service while participating in sports (boxing, basketball, 
and baseball).

2.  While hospitalized at the VAMC in Decatur from July to 
August 1993, the veteran underwent surgery on August 6, 1993, 
to partially resect a brain tumor; he did not thereafter file 
a claim for section 1151 benefits, based on that treatment, 
within one year.

3.  It was not until December 6, 1995, that the veteran 
claimed entitlement to VA compensation benefits, pursuant to 
section 1151, for additional disability related to the 
surgery in August 1993 to treat his brain tumor.

4.  There is no medical evidence of record indicating the 
brain tumor and related neurological disability the veteran 
developed many years after service are a residual of injuries 
sustained to his head and throat while on active duty in the 
military, including trauma while boxing.


CONCLUSIONS OF LAW

1.  The veteran did not develop a brain tumor or throat 
disability as a residual of an injury incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The criteria for an effective date earlier than December 
6, 1995, for VA compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, have not been met.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§§ 3.155, 3.157(a), 3.400(i)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of the Meningioma and 
Throat Injury

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. §§ 3.303(a), 3.306.  A brain tumor will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Also, service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

The veteran alleges that he injured his head and throat 
during service, primarily while boxing, and that he 
eventually developed a brain tumor as a residual of that 
trauma.  He testified during his December 1996 hearing that 
he participated in about 30-32 fights during his boxing 
career in service, which was just shy of the total number 
required to be a professional, and that he received treatment 
after some of those bouts during service for various relevant 
symptoms including severe recurring headaches.  He also said 
that he has continued to experience essentially the same 
symptoms during the years since service, even after his 
doctors diagnosed and began treating his brain tumor in 1993.

Unfortunately, the veteran's service medical records (SMRs) 
are not available for consideration in this appeal.  The RO 
made several attempts to obtain these records, but to no 
avail.  The National Personnel Records Center (NPRC) in St. 
Louis, Missouri, which is a military records repository, 
indicated in August 1994 that the veteran's service medical 
records were destroyed in a 1973 fire at that facility.  So 
as a consequence, the NPRC asked the RO to obtain additional 
information from the veteran concerning his service, on NA 
Form 13055, and to re-submit it for another search for his 
records.  The veteran completed and submitted the form in 
September 1994, and the RO returned it to the NPRC.  However, 
the NPRC since has indicated in March 1995 that no additional 
records concerning the veteran were found, including 
alternative extracts from the Surgeon General's Office (SGO).  
See VA Adjudication Procedure Manual, M21-1, Part III, 4.23 
(Change 41, July 12, 1995)-previously, M21-1, 6.04(e) 
(Change 150, Jan. 24, 1977).

But while unfortunate, the absence of the veteran's service 
medical records is not altogether dispositive of his appeal 
because other equally probative evidence may be submitted, 
instead, to compensate for this.  And the hearing officer at 
the RO who conducted the veteran's January 1995 hearing 
apprised him that he could submit other forms of evidence to 
substantiate his allegation of sustaining injuries to his 
head and throat during service-such as, for example, 
trophies or other historical memorabilia denoting his 
participation in boxing while in the military.  
See the transcript of hearing at page 11.  The veteran 
indicated, though, that he did not have any such alternative 
evidence in his possession and could not obtain any, either.  
He also denied receiving any relevant treatment within one 
year after his discharge from the military.

Although the veteran was unable to provide any additional 
evidence to substantiate his allegations of injuries to his 
head and throat in service, proof of those injuries is not 
the only requirement for establishing his entitlement to 
service connection because there also must be medical 
evidence showing a cause-and-effect relationship between 
those injuries in service and his current disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And since he 
also has been unable to provide this necessary medical nexus 
evidence to otherwise support his claim, service connection 
is not warranted regardless of the absence of his service 
medical records.  In other words, even were the Board to 
assume that he did in fact sustain those injuries in service, 
giving him the full benefit of the doubt, there still 
would not be any probative medical nexus evidence of record 
indicating that those injuries eventually led to the later 
development of the brain tumor-as opposed to, for example, 
any number of other possible factors totally unrelated to his 
service in the military.  So this in turn means that the 
absence of his service medical records is not the 
determinative factor in denying his claim, and even if they 
were available for consideration, they still would not change 
the outcome of this appeal.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  See also O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991), where the U.S. Court of Appeals 
for Veterans Claims (Court) held that, in the absence of 
service medical records, presumed destroyed, the Board's 
obligation to explain its findings and conclusions 
[38 U.S.C.A. § 7104(d)(1)] and to consider carefully the 
benefit-of-the-doubt rule [38 U.S.C.A. § 5107(b)] 
is heightened.

Moreover, it is legitimately questionable whether the veteran 
even has any current residual disability involving his 
throat, in particular, as opposed to the brain tumor in his 
head that his doctors initially operated on in August 1993, 
involving a partial resection, and more recently treated with 
radiation therapy during 1995.  See Degmetich v. Brown, 104 
F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of present disability there can be no 
valid claim).

Since the veteran, his wife, and his representative are all 
lay people, they do not have the necessary medical expertise 
or training, themselves, to either diagnose a current throat 
disability or to causally relate it to trauma sustained while 
boxing or participating in other sports activities (e.g., 
basketball, baseball, etc.) in service.  Similarly, they also 
do not have the medical competence to etiologically link the 
brain tumor to those activities in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, inasmuch as there is absolutely no medical nexus 
evidence of record whatsoever to causally link any of the 
disability the veteran has experienced since service in his 
brain or possibly throat, to the purported injuries in 
service, even if he is given the benefit of the doubt by 
assuming those injuries occurred, service connection is not 
warranted.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); see also 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Earlier Effective Date for Compensation Benefits
Pursuant to 38 U.S.C.A. § 1151

The veteran believes that he is entitled to an effective date 
of August 6, 1993, instead of December 6, 1995, because the 
earlier date is when he underwent the surgery at the VAMC to 
partially resect his brain tumor resulting in the 
additional disability and impairment.  But even assuming the 
treatment that he received in July and August 1993 
constituted an "informal" claim for section 1151 
compensation still would not, in turn, be sufficient to 
assign an earlier effective date retroactive to that point in 
time because he did not thereafter file a "formal" claim 
for these same benefits within one year-in the manner 
prescribed by the Secretary of VA.  38 U.S.C.A. § 5110(c); 
38 C.F.R. § 3.400(i)(1).  See also 38 C.F.R. §§ 3.155, 
3.157(a) (the filing of a formal claim is a prerequisite to 
accepting treatment records as an informal claim).  Moreover, 
at the time of his treatment in 1993, his claim was entirely 
predicted on either direct or presumptive incurrence of the 
brain tumor in service-from trauma primarily related to 
boxing-as opposed to on the alternative premise of 
additional disability resulting from the treatment received 
many years later, after service, at the VAMC.  Therefore, 
since he did not actually file a claim for section 1151 
benefits until December 6, 1995, that is the earliest 
effective date that he can receive.  Id.


ORDER

The claim for service connection for residuals of a right 
infratentorial meningioma (brain tumor) is denied.

The claim for service connection for residuals of a throat 
injury is denied.

The claim for an effective date earlier than December 6, 
1995, for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, is denied.



REMAND

III.  Claims for Higher Ratings for the Dysequilibrium and 
Cranial Nerve Palsy

The veteran indicated during his December 1996 travel Board 
hearing, and in his July 1999 substantive appeal, that he had 
been receiving disability benefits and/or supplemental 
security income since 1994 from the Social Security 
Administration (SSA).  The records considered by that agency 
in awarding those benefits, including a copy of the decision 
itself, should be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  It also appears the veteran continues 
to receive treatment for his dysequilibrium and cranial nerve 
palsy as a residual of the surgical excision of the 
meningioma at the VAMC.  Consequently, the records of his 
ongoing treatment should be obtained, too.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  It is particularly 
important to obtain this additional evidence in this appeal 
because the veteran is contesting the propriety of the 
initial ratings assigned for his disabilities after 
determining his entitlement to section 1151 compensation, so 
the RO must consider his claims in this context-which also 
involves determining whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at 
others.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, the Chief of Radiation Oncology at the VAMC in Decatur 
indicated in a February 1999 statement that the veteran 
continues to experience a whole litany of symptoms related to 
his disabilities-including double vision, intermittent 
lancinating facial pain, numbness of the right side of his 
face in the distribution of the trigeminal nerve, Bell's 
palsy, significant difficulty with balance, 
significant decrease in hearing, difficulty with closure of 
his right eye, and
right-sided weakness-all of which obviously impact on the 
quality of his life.  Thus, since he last underwent a VA 
medical examination for compensation purposes in May 1998, 
nearly a year prior to that statement, he should be 
reexamined to obtain a medical opinion concerning the current 
severity and status of his disabilities.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide a list 
(containing the complete names, addresses 
and dates) of all sources of treatment 
(VA, private or other) that he has 
received since 1998 for the conditions at 
issue.  After securing any necessary 
authorization, the RO should directly 
contact the sources identified and obtain 
copies of the relevant records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159 (2000).  All additional evidence 
obtained should be associated with the 
other evidence of record.

2.  The RO should contact the SSA and 
obtain copies of all records considered 
by that agency in awarding the veteran 
disability benefits and/or supplemental 
security income, including a copy of the 
decision itself.

3.  The RO should schedule the veteran 
for all appropriate VA compensation 
examinations to obtain medical opinions 
concerning the current severity of his 
disabilities.  And since this is the 
reason for the evaluations, the examiners 
should review all of the relevant 
evidence in the claims folder, including 
the February 1999 statement from the 
Chief of Radiation Oncology at the VAMC 
in Decatur.  To the extent possible, the 
examiners should indicate the extent of 
the veteran's current disability that is 
a residual of the surgery in August 1993, 
as opposed to the pre-existing disability 
that he had prior to that operation.  The 
examiners also should comment on any 
neurological or other related impairment 
the veteran has that is unrelated to that 
procedure.  The reports of the 
evaluations should be typewritten and 
reflect consideration of the veteran's 
pertinent complaints and medical history.  
All necessary tests and studies should be 
conducted and the results indicated.

4.  The RO should review the reports of 
the evaluations to determine if they are 
in compliance with the directives of this 
remand.  Any report that is not should be 
returned for immediate corrective action.  
38 C.F.R. § 4.2.

5.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should re-adjudicate the veteran's claims 
for higher ratings for his disabilities 
in light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law-including the 
precedent holding in Fenderson, supra.  
The RO must provide adequate reasons and 
bases for its decision and address all 
issues and concerns noted in this REMAND.

6.  If the benefits requested are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



